      Case 4:17-cr-00078-BMM Document 149 Filed 09/16/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MONTANA
                     GREAT FALLS DIVISION


UNITED STATES OF AMERICA,               Case No. CR-17-78-GF-BMM-2

              Plaintiff,
                                                   ORDER
               vs.

NOVA BIG LEGGINS,
             Defendant.

     IT IS HEREBY ORDERED that Arrest Warrant signed by the undersigned

on September 15, 2021 (Doc. 143) is HEREBY QUASHED.

     DATED this 16th day of September, 2021.




                                    1
